           Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 1 of 11


1    AARON D. FORD
       Attorney General
2    CRAIG A. NEWBY (Bar No. 8591)
      Deputy Solicitor General
3    State of Nevada
     Office of the Attorney General
4    100 North Carson Street
     Carson City, Nevada 89701-4717
5    (775) 684-1100 (phone)
6    (775) 684-1108 (fax)
     Email: CNewby@ag.nv.gov
7
     Attorneys for State Defendants
8

9                          UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
10

11   CALVARY CHAPEL DAYTON VALLEY                  Case No. 3:20-cv-00303-RFB-VCF

12                 Plaintiff,
     vs.
                                                        RESPONSE TO PLAINTIFFS’
13
     STEVE SISOLAK, in his official capacity                 SUPPLEMENT
14   as Governor of Nevada, et al.,

15                 Defendants.

16
            Pursuant to this Court’s minute order (ECF No. 33), Defendants Steve Sisolak, in
17
     his official capacity as the Governor of Nevada and Aaron D. Ford, in his official capacity
18
     as Attorney General of Nevada (collectively “Defendants”) hereby submit the following
19
     response to Plaintiff Calvary Chapel Dayton Valley’s (“Plaintiff” or “Calvary”) June 4, 2020
20
     supplement.
21
            This response is made and based upon all matters of record herein, the
22
     Memorandum of Points and Authorities submitted herewith, and upon such oral
23
     arguments as the court may allow at the time of hearing of this matter
24
            DATED this 7th day of June, 2020.
25
                                            AARON D. FORD
26                                          Attorney General
27                                          By: /s/ Craig A. Newby
                                                CRAIG A. NEWBY (Bar No. 8591)
28                                              Deputy Solicitor General


                                            Page 1 of 11
           Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 2 of 11


1                         MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           This Court issued the following Order following the filings of Defendants’ opposition

4    to the emergency motion for temporary restraining order and preliminary injunction:

5                  If the Plaintiff is seeking alternative or modified relief beyond
                   that requested in its Emergency Motion for Temporary
6                  Restraining Order and Preliminary Injunction (ECF No.
                   19), IT IS ORDERED that the Plaintiff must file a supplement to
7                  the Motion by June 3, 2020.
8    ECF No. 33 (emphasis added).
9           Calvary’s “supplement” does not identify “alternative or modified relief.” Instead,
10   following an extension for a medical emergency, Calvary submitted a reply brief that
11   submits thirty-one new exhibits, including a declaration that seeks to opine on medical and
12   scientific issues. This is improper for a reply brief, much less one that seeks emergency
13   injunctive relief.
14          In any event, Calvary’s supplement does not change the neutral and generally
15   applicability of the emergency directives to similar mass gatherings. It is not the place of
16   Calvary, its counsel, or this Court, to second guess the emergency decisions empowered to
17   the State’s elected leaders during this crisis.
18          Because Calvary has not met its high burden for obtaining injunctive relief, its
19   emergency motion should be denied.
20   II.    THE DIRECTIVES ARE NEUTRAL AND GENERALLY APPLICABLE
21          The United States Supreme Court upheld California’s temporary restrictions on the
22   number of attendees at religious services. See South Bay United Pentecostal Church, et al.
23   v. Newsom, et al. Case No. 19A1044, 2020 WL 2813056 at *1 (May 29, 2020), attached to
24   the Opposition as Exhibit B. When doing so, the Court noted that California’s temporary
25   restrictions “apply to comparable secular gatherings, including lectures, concerts, movie
26   showings, spectator sports, and theatrical performances, where large groups of people
27   gather in close proximity for extended periods of time. Id.
28



                                              Page 2 of 11
          Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 3 of 11


1          Here, Nevada has temporary emergency restrictions on comparable secular

2    gatherings, each implemented prior to the Supreme Court’s recent decision.              Public

3    attendance is prohibited for all musical performances, live entertainment, concerts,

4    competitions, sporting events, and any events with live performances. Ex. A to the Opp.

5    at § 22. In short, religious services are being treated better than “lectures, concerts, …

6    spectator sports, and theatrical performances.” “Movie showings,” the last comparable

7    gathering identified by the Supreme Court, are limited to no more than 50 people, no better

8    than religious services. Id. at § 20. Similar restrictions to the lesser of 50 people or 50%

9    occupancy exist for museums, art galleries, zoos, aquariums, trade schools, and technical

10   schools to the lesser of 50 people or 50% occupancy. Id. at §§ 30, 32. Good cause exists for

11   the distinction: mass gatherings have a higher risk of COVID-19 transmission than general

12   commerce.

13         Rather than acknowledge the similarities between the activities identified as

14   comparable by the Supreme Court, Calvary belatedly attempts to do two things in its

15   supplement that are outside the scope of what this Court requested.            First, Calvary

16   attempts to argue it should be treated the same as non-restricted gaming licensees or

17   outraged protestors of George Floyd’s death. This is mistaken, as Nevada has rational

18   reasons for reopening its most highly-regulated industry and for how to address public

19   unrest.

20         Second, Calvary attempts to substitute its scientific judgment for Nevada’s Chief

21   Medical Officer, through the submission of a medical declaration Calvary could have

22   submitted when filing its request for emergency relief. The Supreme Court recognizes that

23   it is not the place of a court to substitute its policy determinations for those of the elected

24   leaders of Nevada, who are empowered to make difficult, emergency decisions regarding

25   public safety and are subject to democratic accountability if the People ultimately disagree

26   with those decisions. South Bay, 2020 WL 2813056 at *1. There is a scientific basis for

27   Nevada’s staged efforts at reopening; Calvary is not entitled to substitute its judgment for

28   Nevada’s elected leaders.



                                              Page 3 of 11
          Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 4 of 11


1          For the foregoing reasons, this motion should still be denied.

2          A.      Nevada Gaming Establishments, as Privileged Licensees, are Subject
                   to Heightened Regulation and Discipline, Justifying Different
3                  Treatment than Faith-Based Organizations
4          Calvary argues that casinos are being treated better than churches.         Supp. at

5    2:19-20. Gaming, as the most highly-regulated business industry within Nevada, are being

6    treated differently than churches. And for good reason. The right to hold a non-restricted

7    gaming license is a privilege. NRS 463.0129(2). Nevada has “strict regulation” of, inter

8    alia, persons “related to the operation of licensed gaming establishments...”          NRS

9    463.0129(1)(c). All places where gaming is conducted are to be “assisted to protect the

10   public health, safety, morals, good order and general welfare of the inhabitants of the

11   State…” NRS 463.0129(1)(e). Nevada’s legislature described the vital role that gaming

12   plays in our State’s economy and to the welfare of its citizens. NRS 463.0129(1)(a).

13         Nevada’s legislature created the Commission and the GCB. NRS 463.022, 030. The

14   Commission and the GCB are to administer the provisions of the Nevada Gaming Control

15   Act to protect the public interest consistent with Nevada policy. NRS 463.140(1). The GCB

16   has “full and absolute power” to recommend to the Commission that a finding of suitability

17   be revoked.    NRS 463.1405(3).    This Commission “has full and absolute power and

18   authority” to revoke a finding of suitability. NRS 463.1405(4). This “full and absolute

19   power and authority” includes “pursuing disciplinary action to limit, condition, suspend,

20   and/or revoke a license, and/or impose a monetary fine against a licensee in accordance

21   with the Gaming Control Act” for violation of Directive 021. Ex. A to the Opp. at § 35.

22         Here, to reopen, non-restricted licensees were required to submit detailed reopening

23   plans for review and approval by the Nevada Gaming Control Board. See Health and Safety

24   Policies for Resumption of Gaming Operations – Nonrestricted Licensees (May 27, 2020) at

25   2, attached hereto as Exhibit D. “Nevada Gaming Control Board Agents may be present

26   to observe some or all of these procedures.”      Policy Memorandum – Procedures for

27   Reopening after Temporary Closure due to COVID-19 (Apr. 21, 2020) at 6, attached hereto

28   as Exhibit E. More importantly, the Nevada Gaming Commission has full authority to



                                            Page 4 of 11
          Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 5 of 11


1    enforce the required reopening plans and related health requirements with its existing

2    enforcement personnel. 1 See Directive 021 (Ex. A to the Opp.) at § 35.

3          In contrast, because religion is a fundamental right, not a privilege, its facilities are

4    not subject to heightened regulation and enforcement. There is no such corresponding

5    regulatory agency for religious-specific facilities that can be immediately repurposed

6    towards enforcing emergency health directives in this context. This is a good thing and

7    something on which the parties likely agree.

8          Instead, as described in some detail by the Lyon County Sheriff’s joinder,

9    enforcement of Directive 021 is generally left to local law enforcement, subject to their

10   prioritization of resources. As set forth by the Lyon County Sheriff’s joinder, enforcement

11   of Directive 021 is prioritized similarly to other complaints received by citizens for other

12   alleged incidents. Prioritization of limited resources by law enforcement has led to an

13   emphasis in certain Nevada jurisdictions on protests against the killing of George Floyd.

14   Choosing to reopen a highly regulated industry, that is subject to significant regulatory

15   control that allows for a rapid shutdown if a second COVID-19 outbreak arises, makes

16   sense. This policy determination warrants deference from a court, as “[o]ur Constitution

17   principally entrusts ‘[t]he safety and the health of the people’ to the politically accountable

18   officials of the States ‘to guard and protect.’” South Bay, 2020 WL 2813056 at *1 (quoting

19   Jacobson, 197 U.S. at 38).

20         Further, Calvary speculates on the nature of gaming activity today versus what it

21   was prior to COVID-19, relative to its plan for larger church services. Supp. at 5:1–26. It

22   ignores the establishment-specific plans each has that has been reviewed and approved by

23   existing regulatory bodies. It also ignores the lack of time limitation that a religious service

24   may continue. It also ignores the difference between congregating together with active,

25

26
           1
             It also ignores Lyon County, instead relying on pictures of Fremont Street
     Experience and a downtown casino. There, the Carson Plains Casino plans on reopening
27   Saturday, June 6 at 9 a.m. See https://carsonplainscasino.net/ (last accessed June 5, 2020).
     In any event, regulatory authority over the pictured establishments lies with the Nevada
28   Gaming Commission and it would be inappropriate for Defendants to comment on whether
     or what discipline may occur premised on the pictures.


                                              Page 5 of 11
          Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 6 of 11


1    shared communication, versus gaming activities, which now often involve sitting at a

2    socially-distant gaming machine. 2 Here, where “officials ‘undertake [ ] to act in areas

3    fraught with medical and scientific uncertainties,’ their latitude ‘must be especially broad.’”

4    South Bay, 2020 WL 2813056 at *1 (quoting Marshall v. United States, 414 U.S. 417, 427

5    (1974)). “Where those broad limits are not exceeded, they should not be subject to second-

6    guessing by an ‘unelected federal judiciary,’ which lacks the background, competence, and

7    expertise to assess public health and is not accountable to the people.’” Id. (quoting Garcia

8    v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 545 (1985)).

9          Under these temporary circumstances, Nevada is entitled to deference on its

10   regulated, limited reopening of non-restricted gaming establishments.

11         B.     Calvary’s Policing Priorities are Misplaced and Not Subject to Court
                  Review
12

13         Here, Calvary takes issue with Defendants’ approach to protests arising from the

14   tragic killing of George Floyd. Supp. at 7:1–8:27. These are spontaneous, peaceful protests

15   arising from the public’s outrage at George Floyd’s killing by a police officer, as seen on

16   video. Without dispute, these events have raised serious discussions pertaining to policing

17   and race. In addition to these peaceful protests, others have attempted to co-opt these

18   peaceful protests with acts of violence. A Las Vegas Metropolitan Police officer has been

19   seriously wounded. In Reno, to disperse looting, police were required to use tear gas and

20   other non-lethal methods.

21         It is in this context that Calvary argues that Defendants’ inability to prevent

22   spontaneous protests or to force local law enforcement to arrest all those who violated

23   Directive 021 implies that Defendants are favoring protestors over church services. Supp.

24   at 9:1–11. This is ridiculous. Defendants, as elected leaders, are attempting to address

25   important community issues while also calming a volatile situation. As noted by the Lyon

26

27
           2
             Defendants have already addressed the difference between mass gatherings most
     similar to religious gatherings versus commerce, including indoor malls and restaurants,
28   which already have some distancing between groups of people already included. They will
     not repeat themselves here.


                                              Page 6 of 11
          Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 7 of 11


1    County Sheriff, local law enforcement has the right to prioritize how it enforces laws. Here,

2    rather than potentially begetting more protest and potential violence by using police

3    officers to engage in mass enforcement of Directive 021, local law enforcement is

4    emphasizing preserving public safety. Making efforts to maintain a safe community is not

5    a restriction on the content of anyone’s expression. Further, as noted in Defendants’

6    opposition, there has been no limitation on Calvary’s ability to express its beliefs to its

7    members and through the world. Calvary is only limited on the size of any service, rather

8    than the number of services and the ability to communicate in multiple ways.

9          In short, the purported refusal to arrest protestors does not constitute a violation of

10   Calvary’s First Amendment rights.

11         C.     Houses of Worship, as a Mass Gathering, Have Higher Risks

12         Belatedly, Calvary submits a declaration asserting that there is no “scientific or

13   medical reason that a religious service that follows the guidelines issued by the CDC would

14   pose a more significant risk of spreading [COVID-19] than gatherings or interactions at

15   other establishments or institutions.” Supp. at 10:6–13. Dr. Flanagan, among his other

16   activities, is a permanent Catholic deacon. See Ex. 44 to the Supp. at p. 14; see also Smith,

17   Peter Jesser, Doctor: Keep Calm and Take Practical, Prayerful Action Amid Coronavirus,

18   NATIONAL CATHOLIC REGISTER (Mar. 4, 2020), a true and correct copy of which is attached

19   hereto as Exhibit F.

20         Nevada’s Chief Medical Officer respectfully disagrees, believing that “[i]n-person

21   worship services pose specific risks for disease transmission.” Decl. of Ihsan Azzam, Ph.D,

22   M.D., M.P.H., Chief Medical Officer for Nevada (June 7, 2020) at ¶ 22, attached hereto as

23   Exhibit G hereto. As stated previously:

24                When it comes to gatherings, the risk is not just based on how
                  many people there are, but rather how closely they are gathered
25                and how they are interacting with each other. The risk does not
                  disappear in smaller gatherings.        It’s the distance and
26                precautions that will make the difference.
27   See Social Distancing (last accessed May 27, 2020);
28   https://nvhealthresponse.nv.gov/info/event-organizers/ (emphasis added).



                                             Page 7 of 11
            Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 8 of 11


1            In any event, Calvary, its counsel, and this Court are not allowed to substitute their

2    policy judgment for that of elected Nevada officials during this public health emergency.

3    South Bay, 2020 WL 2813056 at *1. Because there is a public health justification for

4    Directive 021 during this emergency, the Court should reject Calvary’s efforts to substitute

5    their own policy judgment here.

6    III.    JACOBSON PROVIDES DISCRETION FOR EXERCISING EMERGENCY POWERS
7            Calvary attempts to distinguish Jacobson, without addressing any of the cases faced

8    by courts throughout the United States affirming its viability to the same issue before this

9    Court. Supp. at 10:18–12:2. Only in passing does Calvary attempt to rewrite Chief Justice

10   Roberts’ opinion in South Bay to be more to its liking, by contorting the comparison between

11   comparable secular activities for the proposition that it must “not single out rights or

12   persons for disfavored treatment.” Supp. at 11:19–12:2. Jacobson, as recognized by the

13   Supreme Court in South Bay, is the acknowledgement that power to address public health

14   emergencies lies with state elected officials, not litigants and courts, and that there is

15   additional deference to state elected officials while addressing these public health

16   emergencies. South Bay, 2020 WL 2813056 at *1.

17           Here, on a rational basis, Nevada has treated mass gatherings differently than

18   commerce, including gaming. Under such circumstances, the motion should be denied.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                              Page 8 of 11
           Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 9 of 11


1    IV.    CONCLUSION
2           Following scientific evidence and federal guidelines, Nevada has implemented social
3    distancing to protect Nevadans from COVID-19 to mitigate the risk of exposure and spread.
4    There is a rational basis for treating religious services the same as other mass gatherings
5    and differently than commercial activities on a temporary basis.
6           Accordingly, the motion should be denied.
7           Dated: June 7th, 2020.
8                                           AARON D. FORD
                                            Attorney General
9

10                                          By: /s/ Craig A. Newby
                                                CRAIG A. NEWBY (Bar No. 8591)
11                                              Deputy Solicitor General
                                                State of Nevada
12                                              Office of the Attorney General
                                                555 E. Washington Avenue, Suite 3900
                                                Las Vegas, NV 89101
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            Page 9 of 11
         Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 10 of 11


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 7th day of June, 2020, I electronically filed the foregoing document,
4    RESPONSE TO PLAINTIFF’S SUPPLEMENT, with the Clerk of the Court by using
5    the CM/ECF system.
6          Participants in the case who are registered CM/ECF users will be served by the
7    CM/ECF system.
8

9                                                  /s/ Kristalei Wolfe
                                                   Kristalei Wolfe
10                                                 State of Nevada,
                                                   Office of the Attorney General
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            Page 10 of 11
       Case 3:20-cv-00303-RFB-VCF Document 39 Filed 06/07/20 Page 11 of 11

                                INDEX OF EXHIBITS
1

2    EXHIBIT
                             EXHIBIT DESCRIPTION                 NUMBER OF PAGES
       NO.
3
                Health and Safety Policies for Resumption of
4      D        Gaming Operations – Nonrestricted Licensees              7
                (May 27, 2020)
5
                Policy Memorandum – Procedures for Reopening
6      E        after Temporary Closure due to COVID-19 (Apr.            6
                21, 2020)
7
                Smith, Peter Jesser, Doctor: Keep Calm and
8               Take Practical, Prayerful Action Amid
       F        Coronavirus, NATIONAL CATHOLIC REGISTER                  6
9               (Mar. 4, 2020)

10     G        Declaration of Ihsan Azzam, Ph.D, M.D., Chief            5
                Medical Officer for Nevada
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                     Page 11 of 11
